Motion Granted and Order filed June 23, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00708-CR
                                   ____________

                     ODEL RODRICK ALLEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1324945

                                     ORDER

             The State filed a motion to seal or strike appellant’s brief because it
discloses the name of a child victim of family violence under the age of 17. See
Tex. Code Crim. Proc. Art. 57B.02(h). The motion to strike is GRANTED.
Accordingly, appellant is ordered to file a brief that does not contain the name of a
child victim of family violence under the age of 17.
      Further, this appeal was abated on June 2, 2015, for the trial court to file
written fact findings and conclusions of law on the voluntariness of appellant’s
statement. A supplemental clerk’s record containing those findings and
conclusions was filed June 17, 2015. Accordingly, the appeal has been reinstated.
Appellant’s brief may therefore reference the trial court’s written findings and
conclusions if appropriate.

      Appellant’s brief is due within 30 days of the date of this order.



                                      PER CURIAM